EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 (Reg. No. 333-192744) of our report relating to the consolidated financial statements of PHARMA-BIO SERV, INC. and its subsidiaries (the "Company"), dated January 29, 2014, appearing in the Annual Report on Form 10-K of the Company for the year ended October 31, 2013. /s/ Horwath Velez & Co. PSC Guaynabo, Puerto Rico January 29, 2014 Stamp number E96576 was affixed to the original of this report.
